PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/684,328
Filing Date: 23 Aug 2017
Appellant(s): OEDBAUER et al.



__________________
Timothy Maier (Registration No. 51986)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/25/2021.
11/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(1) Grounds of Rejection to be Reviewed on Appeal

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Valeo (DE102009058810), and  in view of Brandauer et al (PG pub 20150090427) and Lamb et al (Pat No. 3030592), Papageorge et al (Pat No. 5288769) and Mardall et al (PG Pub 20140193683).

Regarding claim 1, Valeo teaches a device comprising:
A carrier element 20 including element 22, 24  [fig 5para 54-56].
A plurality   battery cells in group 10 attaching on the first side of the carrier element [fig 5 para 51]. 
Temperature control device (coolant 32) thermally coupled with energy storage devices and is provided with a temperature control section 32 where the temperature control section is the tubes having plurality of fluid channel for conducting a temperature control fluid [fig 5 10 para 57] and the control section 32 arranged on the second side of the carrier element where the second side is opposite to the first side.
The second side of the carrier element has a recess with one or more grooves extending therein [fig 5].
Valeo teaches the coolant line 32 being designed as a tube as set forth above, but Valeo does not teach the coolant 32 having structure as claimed.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the coolant line 32 of Valeo to have the same structure of Brandauer et al for improving the cooling effect [para 24].
Modified Valeo teaches the coolant line being fitted or matched into the extending groove [fig 4 ], but modified Valeo does not explicitly teaches each of the plurality of grooves configured to interface in a flush manner with one of the plurality of temperature control sections.
Lamb et al teaches a coolant tube having inner faces and being fitted into the inner faces of loaded bars in the flush manner (col 3 lines 6-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the groove of modified Valeo to be interface in a flush manner with one of the plurality of tubes as taught by Lamb et al for obtaining efficient heat transfer and for heat transferring between the load bar and coolant tubes 18 and efficient transmission functioning (col 3 lines 41-44).
However, modified Valeo does not teach the adhesive as claimed.
Papageorge et al teaches an adhesive having high thermal conductive where adhesive including base substance and additional substance having higher thermal conductivity compared to the base material (abstract claim 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the adhesive of modified Valeo by the adhesive of Papageorge et al between the carrier element and temperature control section for improving bonding and heat transfer (heat dissipation) (abstract)
Modified Valeo teaches the claimed limitation, but modified Valeo does not teach the conveying device and control device.
Mardall et al teaches a conveying device (pump), which is designed for conveying the temperature fluid along the temperature control element, and a control device ([processor or controller) is provided, which is designed for an activation of the conveying device as a function of at least one load information item describing the thermal load of the device [para 17, 46, 50-51].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the conveying device (pump) and the control device of Mardall et al in the system of modified Valeo for conveying the temperature fluid along the temperature control element and controlling the cooling system.

Regarding claim 2, modified Valeo teaches each respect temperature control section 32 being arranged in grooves on the second side of the carrier element [fig 5].
Regarding claim 5, modified Valeo teaches the adhesive being between the carrier element and temperature control section. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the adhesive fully covering the temperature section on the carrier element side for strong bonding and improving thermal transfer.

Regarding claim 7, modified Valeo teaches the temperature sections extending in parallel to each other (more than one heat exchange manifold [fig 10].

Regarding claim 8, modified Valeo teaches the temperature control sections being connected in parallel by means of a feed line and return line having a line pair [fig 10 para 99]. 

Regarding claim 9, modified Valeo teaches a plurality of mutually connected line pairs being arranged on each other upon which is respectively provided at least one conductive temperature control section in a fluidically conductive manner [fig 5 para 40]

Regarding claim 10, modified Valeo teaches the housing with bottom wall 18 [fig 1] and carrier element 20 being attached to wall 18, as well as the housing being provided which houses the energy storage devices but modified Valeo does not teach the carrier element is designed as a housing wall of the housing.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the carrier element of modified Valeo to be the bottom wall of the housing as taught by Mardall et al for decreasing the process of assembling, reducing cost.
(2) Response to Argument
Rejection of claims 1-2, 5 and 7-10 under 35 U.S.C.103.
Argument: appellant argues that Valeo does not disclose each of these coolant lines are further subdivided.
Response: the examiner respectfully disagrees. Valeo teaches plurality of coolant lines 32 where each coolant line 32 is considered to be the temperature control sections. Brandauer et al is applied to teach coolant tube 5 being attached to the carrier 2 and comprising a plurality of fluid conducting channels where each fluid conducting channel separated from the next by partition walls which extend to and from the flat sides of the respective temperature control section (coolant tube 5) so that the interior of each respective control section is thus subdivided; and wherein each plurality of fluid conducting channels conduct a temperature control fluid [fig 10]. Thus, by modifying the coolant line 32 of Valeo to have the same structure of Brandauer et al, it would improve the cooling effect [para 24]. As for combination, Valeo in view of Brandauer et al teaches plurality of temperature control sections and plurality of conducting channels where each of these coolant lines are further subdivided.
Argument: appellant argues that none of cited references teach each and every limitation of claim 1.
Response: the examiner respectfully disagrees. Modified Valeo teaches each and every limitation of claim 1 as set forth above.
Argument: appellant argues that the record fails to provide the required evidence of a motivation for a person of ordinary skill in the art to modify the Valeo/Brandauer/Lamb combination using both Papageorge and Mardall.
Response: the examiner respectfully disagrees. Each of reference is applied to meet each claim limitation with clear evidence or teaching (see above) and a person of an ordinary skill in the art would modify Valeo/Brandauer/Lamb combination using both Papageorge and Mardall. Also, it is recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/UYEN M TRAN/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        
Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726    

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.